      Case 3:16-cv-30142-MGM Document 110 Filed 11/16/18 Page 1 of 3




                               UNITED STATES DISTRIT COURT
                                          for the
                               DISTRICT OF MASSACHUSETTS


                                                     CIVIL ACTION NO: 3:16-cv-30142


JUNIOR WILLIAMS,
   Plaintiff,

vs.


KAWASAKI         MOTORS     CORP.,
U.S.A.;KAWASAKI HEAVY INDUSTRIES,
LTD; AND SPRINGFIELD MOTOR SPORTS,
LLC;
     Defendants.



                       PLAINTIFFS MOTION TO AMEND COMPALINT

        Plaintiff Junior Williams respectfully moves this Court for an Order pursuant to Fed. R.

Civ. P. 25(a) and 15(a)(1)(B) permitting plaintiff to file an amended complaint and substituting

the correct Plaintiffs in this action. A copy of the proposed third amended complaint is attached

hereto as Exhibit 1.

        Plaintiff Junior Williams passed away on or about July 27, 2018 for this reason Counsel

for Plaintiff Junior Williams respectfully requested that the Court exercise its discretion to stay

this action for ninety (90) days pending the appointment of an administrator/executor of Junior

Williams’ estate. The court granted the stay which has been since been lifted.

               The proposed third amended complaint is substantially the same as Plaintiff’s

second amended complaint, in that it continues with the same causes of actions, consisting of

Products Liability, Breach of Warranty and Negligence against the same Defendants, Kawasaki

and Springfield Motors, but adds two additional causes of actions, Wrongful Death and a Survival

                                                 1
    Case 3:16-cv-30142-MGM Document 110 Filed 11/16/18 Page 2 of 3




action. Plaintiffs respectfully request that the court approve the proposed amended complaint so

that the correct parties can be substituted in on behalf of the decedent, Junior Williams.

       Treslan A. Williams (father of former Plaintiff and decedent Junior Williams) was

appointed as the personal representative of Junior Williams estate. A copy of the appointment of

Treslan A. Williams as the personal representative of the estate for Junior Williams is attached

hereto as Exhibit 2.

       Tierra Sherman mother of Aniyah Williams (a minor and daughter of Junior Williams)

has been appointed as Aniyah’s conservator. A copy of the appointment of Tierra Sherman as the

Conservator of Aniyah Williams is attached hereto as Exhibit 3.

                                          CONCLUSION

       For the foregoing reasons, Plaintiff counsel respectfully requests that the Court grant this

motion and file the third amended complaint in order to substitute TRESLAN A. WILLIAMS as a

personal representative of the Estate of JUNIOR WILLIAMS and ANIYAH WILLIAMS, a minor

represented by Conservator TIERRA SHERMAN as the new Plaintiffs and add two additional

causes of action for wrongful death and a survival action as against Defendants Kawasaki and

Springfield Motors. Plaintiff further moves that this case be re-captioned TRESLAN A. WILLIAMS

as a personal representative of the Estate of JUNIOR WILLIAMS and ANIYAH WILLIAMS, a

minor represented by Conservator TIERRA SHERMAN vs. KAWASAKI MOTORS CORP.,

U.S.A.;KAWASAKI HEAVY INDUSTRIES, LTD; AND SPRINGFIELD MOTOR SPORTS,

LLC.                                  Respectfully submitted,

                                      /s/ John N. Greenwood
                                      John N. Greenwood, Esq. BBO # 210520
                                      1145 Mains Street, Suite 201, Springfield MA 01103
                                      413-734-0567



                                                   2
   Case 3:16-cv-30142-MGM Document 110 Filed 11/16/18 Page 3 of 3




                                 CERTIFICATE OF SERVICE


I, John Greenwood, attorney for plaintiff Junior Williams, hereby certify that on November 16,
2018, a true copy of the foregoing Plaintiff’s Motion to Amend the Complaint will be filed through
the ECF System and sent electronically to the registered participants as identified on the Notice of
Electronic Filing and papers copies will be served by first-class mail, postage prepaid upon anyone
indicated as a non-registered participant and to:

Terrence L. Butler, Esq.
DODGE LAW FIRM, INC.
409 North Camden Drive, Suite 201
Beverly Hills, CA 90210
Phone: 310-887-1890
Fax: 310-943-3314
Email: karen@thedodgelawfirm.com
Co-Counsel/Pro Hac Vice Counsel for Plaintiff Junior Williams

James P. Kerr, Esq.
Cornell & Gollub
75 Federal Street
Boston, MA 02110
Phone: 617-482-8100
Fax: 617-482-3917
Email: pdurney@cornellgollub.com
Email: jkerr@cornellgollub.com
Attorneys for Defendant Kawasaki Heavy Industries (USA), Inc.
doing business as Kawasaki Motorcycles USA, LLC

Jeanne O McHugh, Esq.
Matthew Kirouac, Esq.
Engelberg & Bratcher
100 High Street, Ste 1450
Boston, MA 02110
Phone: 617-3714241
Email: jeanne.mchugh@zurichna.com
Email: matthew.kirouac@zurichna.com
Attorneys for Defendant Springfield Motor Sports, LLC



                                     /s/John Greenwood
                                     John Greenwood



                                                 3
